DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 10/20/20.  Claim(s) 1-10 has/have been amended and claim(s) 11 is/are new.  Therefore, Claims 1-11 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/20/20 and 1/12/21 was/were considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application(s) JP 2018-083141 filed in Japan on 4/24/2018. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 3-5, 8-9 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 3-5, 8-9 and 11 is/are rejected.  Claims 3 and 8 recites the limitation “the number of one or more events” and “the number of one or more POIs” respectively.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, as drafted, is/are a system (claim(s) 1 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to calculating location popularity.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: acquire area information representing areas on a map;
identify one or more points of interest (POIs) included in a target area represented by the acquired area information; and
calculate a popularity level of the target area on the basis of one or more POI popularity levels respectively associated with the identified one or more POIs.

The abstract idea covers a mental process (concepts performed in the human mind including an observation, evaluation, judgment, opinion) because the invention is directed to calculating location popularity.  That is other than acquire nothing precludes the claim from being done in the mind.  The dependent claims (2-11) further define the calculation location via different factors and displaying the calculations via the different factors.  Regarding the dependent claims (2-11) other than the display step (claim(s) 5-6, 9-11) nothing precludes the claim from being done in the mind.
Furthermore, see MPEP 2106.04 III A, in contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016);

The additional elements unencompassed by the abstract idea include device comprising circuitry (claim(s) 1), circuitry (claim(s) 2-3, 5-11).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the aforementioned additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements are at least one of
(As additionally noted by instant specification [0052, 0055-0059]) merely serve as the computer on which the abstract idea is implemented or essentially make up the computer on which the abstract idea is implemented or “apply it”. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
 see MPEP 2106.05(f).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (JP 2013061434 A).

Regarding claim 1 (Currently Amended), Kataoka teaches an area popularity calculation device comprising circuitry configured to:
acquire area information representing areas on a map;
identify one or more points of interest (POIs) included in a target area represented by the acquired area information; and
calculate a popularity level of the target area on the basis of one or more POI popularity levels respectively associated with the identified one or more POIs [for the limitations above, see at least [0013] the system that performs the following steps is a mapping device; [0013, 0025] receive (acquire) user input of map data for a range (target area);
[0025-0026] search (identify) facility information within the inputted range area (target area);
[0027] calculate popularity for the facility within the inputted (target) area].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 2, 3, 4, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. (JP 2013061434 A) in view of Weir et al. (US 20150112919 A1).

Regarding claim 2 (Currently Amended), Kataoka teaches the area popularity calculation device according to claim 1,
wherein the circuitry identifies;
wherein the circuitry identifies.

Kataoka teaches popularity calculations for a location but doesn’t/don’t explicitly teach all popularity calculations, however, in the field pertinent to the particular problem with which the applicant was concerned such as multiple popularity calculations, Weir discloses
further identifies one or more events performed inside the target area, and
calculates the popularity level further on the basis of the identified one or more events [see at least  [0055-0056] popularity determined by events at POI based on various methods a) “crowd-sourced popularity factors for a destination can include, but are not limited to … calendar of events at the destination,” and b) “variable popularity for the potential destination as a function of one or more temporal variables …  and other variables (e.g., … whether there is an event at the destination, etc.).” ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve Kataoka’s ([0004]) goal of easily 
Furthermore, all of the claimed elements were known in the prior arts of a) Kataoka  and b) Weir and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 2, wherein the circuitry performs an action.

Kataoka teaches POI popularity levels respectively associated with the one or more POIs [0025-0026] search (identify) facility information within the inputted range area (target area) ].

Modified Kataoka doesn’t/don’t explicitly but Weir discloses calculates the number of the one or more events by performing weighting based on the one or more POI popularity levels respectively associated with the one or more POIs at which the one or more events are respectively performed and
calculates the popularity level on the basis of the calculated number [see at least [0110] popularity score can be based on many items including calendar of events, etc, 
[0110] popularity score based on many factors as noted above and the factors may be weighted with the same weight or may be weighted with different weights, such that popularity score based at least on a number which is calendar events times Kataoka’s POI popularity levels respectively associated with the one or more POIs with equal weighting for calendar of events and Kataoka’s;
 [0110] full explanation of ([0110]) the feature wherein a popularity score may be determined on the basis of only one from among the number of persons who have visited the location using a GPS log, the number of persons who have checked in at the location using a crowd-source application program, an event calendar for the location, the number of persons currently at the location, time, day of the week, whether or not there is a holiday, weather information, traffic information, explicit and/or implicit schedule data of a user, social network data, and/or user preferences etc., or may be determined by combining two or more of these factors, and in so doing, the factors may be weighted with the same weight or may be weighted with different weights.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Weir [0055] ].


Regarding claim 4 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 3, as well as wherein the circuity performs calculation.

Modified Kataoka doesn’t/don’t explicitly but Weir discloses wherein the one or more POI popularity levels are associated with each day,
and wherein, when the weighting is performed, performs weighting based on the one or more POI popularity levels associated with each day of a period in which each of the one or more events is performed [for the limitations above, see at least [0110] the feature wherein a popularity score may be determined on the basis of only one from among the number of persons who have visited the location using a GPS log, the number of persons who have checked in at the location using a crowd-source application program, an event calendar for the location, the number of persons currently at the location, time, day of the week, whether or not there is a holiday, weather information, traffic information, explicit and/or implicit schedule data of a user, social network data, and/or user preferences etc., or may be determined by combining two or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Weir [0055] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Kataoka  and b) Weir and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 1 as well as wherein the circuitry calculates data.

Modified Kataoka doesn’t/don’t explicitly but Weir discloses wherein the one or more POI popularity levels are associated with each time period, and
calculates the number of the one or more POIs by performing weighting based on the one or more POI popularity levels respectively associated with a predetermined time period of each of the one or more POIs and calculates the popularity level on the basis of the calculated number [for the limitations above, see at least [0110] popularity score can be set for one or multiple factors including a time period, user preferences, etc thus each time period or one time period;
[0069] user preferences are predefined/determined (profile), explicit (clear input), etc;
[0110] popularity score based on many factors as noted above and the factors may be weighted with the same weight or may be weighted with different weights, such that popularity score based at least on a number which is user preferences such as time of day;
[0110] full explanation of ([0110]) the feature wherein a popularity score may be determined on the basis of only one from among the number of persons who have visited the location using a GPS log, the number of persons who have checked in at the location using a crowd-source application program, an event calendar for the location, the number of persons currently at the location, time, day of the week, whether or not there is a holiday, weather information, traffic information, explicit and/or implicit schedule data of a user, social network data, and/or user preferences etc., or may be determined by combining two or more of these factors, and in so doing, the factors may be weighted with the same weight or may be weighted with different weights.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific 
Furthermore, all of the claimed elements were known in the prior arts of a) modified Kataoka  and b) Weir and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 5, 6, 9, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Weir as applied to claim(s) 1, 2, 3, 4, and 8, above and further in view of Targonski et al. (US 2015/0356099 A1).

Regarding claim 5 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 3, as well as the calculated number 
and Kataoka teaches wherein the circuitry is further configured to perform display based on data,
wherein the circuitry performs display according to data [for the limitations above, see at least Fig. 10 and [0038] a facility region information display score for each facility calculated on the basis of the popularity score is used as the area of a pin for displaying facility information, and the facility information on the map for the designated region is displayed].


perform display based on the calculated popularity level,
performs display according to the calculated number [for the limitations above, see at least Fig. 2 and [0025] broad range of categories for rating location; Figs. 5, 6, and 16 and [0034, 0055] the score for a location, other data, and display both score for a location and other data; [0003] for a variety of location types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Targonski to include the limitation(s) above as disclosed by Targonski.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Targonski [0025] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Kataoka  and b) Targonski and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 2,
and Kataoka teaches wherein the circuitry is further configured to perform display based on data,
wherein the circuitry further displays data [for the limitations above, see at least Fig. 10 and [0038] a) a facility region information display score for each facility calculated on the basis of the popularity score is used as the area of a pin for displaying facility information, and the facility information on the map for the designated region is displayed and b) “As another method of reflecting the area information display score in the designated version of the map planting, there is a method of reflecting the area information display score of the facility i in the density of the pin for displaying the facility information.”].

Modified Kataoka doesn’t/don’t explicitly but Weir discloses information relating to periods in which the one or more events are respectively performed [for the limitations above, see at least [0110] the feature wherein a popularity score may be determined on the basis of only one from among the number of persons who have visited the location using a GPS log, the number of persons who have checked in at the location using a crowd-source application program, an event calendar for the location, the number of persons currently at the location, time, day of the week, whether or not there is a holiday, weather information, traffic information, explicit and/or implicit schedule data of a user, social network data, and/or user preferences etc., or may be determined by combining two or more of these factors, and in so doing, the factors may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Weir [0055] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Kataoka  and b) Weir and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Kataoka teaches popularity calculations for a location but doesn’t/don’t explicitly teach all popularity calculations, however, in the field pertinent to the particular problem with which the applicant was concerned such as multiple popularity calculations, Targonski discloses
perform display based on the calculated popularity level,
displays information relating to other data [for the limitations above, see at least Fig. 2 and [0025] broad range of categories for rating location; Figs. 5, 6, and 16 and [0034, 0055] the score for a location, other data, and display both score for a location and other data; [0003] for a variety of location types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Targonski to include the limitation(s) above as disclosed by Targonski.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Targonski [0025] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Kataoka  and b) Targonski and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 8, as well as the calculated number 
and Kataoka teaches wherein the circuitry is further configured to perform display based on data,
wherein the circuitry performs display according to data [for the limitations above, see at least Fig. 10 and [0038] a facility region information display score for each facility calculated on the basis of the popularity score is used as the area of a pin for displaying facility information, and the facility information on the map for the designated region is displayed].

Modified Kataoka teaches popularity calculations for a location but doesn’t/don’t explicitly teach all popularity calculations, however, in the field pertinent to the particular problem with which the applicant was concerned such as multiple popularity calculations, Targonski discloses
perform display based on the calculated popularity level,
performs display according to the calculated popularity value [for the limitations above, see at least Fig. 2 and [0025] broad range of categories for rating location; Figs. 5, 6, and 16 and [0034, 0055] the score for a location, other data, and display both score for a location and other data; [0003] for a variety of location types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Targonski to include the limitation(s) above as disclosed by Targonski.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Targonski [0025] ].


Regarding claim 10 (Currently Amended), modified the area popularity calculation device according to claim 1,
and Kataoka teaches wherein the circuitry is further configured to perform display based on data,
wherein the circuitry displays other data [for the limitations above, see at least Fig. 10 and [0038] a) a facility region information display score for each facility calculated on the basis of the popularity score is used as the area of a pin for displaying facility information, and the facility information on the map for the designated region is displayed and b) “As another method of reflecting the area information display score in the designated version of the map planting, there is a method of reflecting the area information display score of the facility i in the density of the pin for displaying the facility information.”].

Modified Kataoka doesn’t/don’t explicitly but Weir discloses information relating to the one or more POIs respectively associated with the one or more POI popularity levels higher than a predetermined criterion [see at least [0067, 0071-0072, 0074]  the feature wherein an estimation module 210 determines one or more popular destinations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Weir to include the limitation(s) above as disclosed by Weir.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Weir [0055] ].
Furthermore, all of the claimed elements were known in the prior arts of a) modified Kataoka  and b) Weir and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Kataoka teaches popularity calculations for a location but doesn’t/don’t explicitly teach all popularity calculations, however, in the field pertinent to the particular problem with which the applicant was concerned such as multiple popularity calculations, Targonski discloses
perform display based on the calculated popularity level,
displays information relating to other data [for the limitations above, see at least Fig. 2 and [0025] broad range of categories for rating location; Figs. 5, 6, and 16 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Targonski to include the limitation(s) above as disclosed by Targonski.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Targonski [0025] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Kataoka  and b) Targonski and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 11, modified Kataoka teaches the area popularity calculation device according to claim 4, as well as the calculated number 
and Kataoka teaches wherein the circuitry is further configured to perform display based on data,
wherein the circuitry performs display according to data [for the limitations above, see at least Fig. 10 and [0038] a facility region information display score for each facility calculated on the basis of the popularity score is used as the area of a pin for displaying 

Modified Kataoka teaches popularity calculations for a location but doesn’t/don’t explicitly teach all popularity calculations, however, in the field pertinent to the particular problem with which the applicant was concerned such as multiple popularity calculations, Targonski discloses
perform display based on the calculated popularity level,
performs display according to the calculated popularity value [for the limitations above, see at least Fig. 2 and [0025] broad range of categories for rating location; Figs. 5, 6, and 16 and [0034, 0055] the score for a location, other data, and display both score for a location and other data; [0003] for a variety of location types].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Kataoka with Targonski to include the limitation(s) above as disclosed by Targonski.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as specific location parameters and displaying the location parameters and results of the search from the parameter and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Targonski [0025] ].
Furthermore, all of the claimed elements were known in the prior arts of a) Kataoka  and b) Targonski and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Weir as applied to claim(s) 2 above and further in view of Goel et al. (US 2015/0161128 A1).

Regarding claim 7 (Currently Amended), modified Kataoka teaches the area popularity calculation device according to claim 2, wherein the circuitry calculates data.

Modified Kataoka (specifically Weir [0058, 0069] ) teaches type/category of event such as sports and music (concert) but doesn’t/don’t explicitly however Goel discloses calculates the popularity level for each category of the one or more events [see at least [0051-0053] for calculate event category popularity of a specific event in response to popularity score for the event; [0002, 0024] the specific event at a specific location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified modify Kataoka with Goel to include the limitation(s) above as disclosed by Goel.  Doing so would a) help further define modified Kataoka’s popularity algorithm to include more variables such as to include specific location parameters and b) this will further improve modified Kataoka’s (Kataoka [0004]) goal of easily providing a quality location in an area range by increasing the variables for a popularity calculation [see at least Goel [0001-0003, 0050-0053] ].
.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radojevic (relevant because teaches location popularity scoring based on various factors).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624